Case 1:21-cr-20025-KMM Document 41 Entered on FLSD Docket 07/26/2021 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 21-cr-20025-MOORE



   UNITED STATES OF AMERICA,

   vs.

   KENNETH PIERRE FORD.

          Defendant.
                                             /

                REPORT AND RECOMMENDATION ON CHANGE OF PLEA

          THIS CAUSE is before the Court following an Order of Reference to conduct a

   proceeding for acceptance of a guilty plea by Defendant Kenneth Pierre Ford. Based upon the

   change of plea hearing conducted on July 14, 2021, this Court makes the following findings, and

   recommends that the guilty plea be accepted.

   1.      The undersigned advised Defendant of his right to have these proceedings conducted by

   the District Judge assigned to the case, and that this Court was conducting the change of plea

   hearing pursuant to an Order of Reference from the District Court. I further advised Defendant

   that the District Judge assigned to this case would be the sentencing judge and would make all

   findings and rulings concerning Defendant=s sentence. I advised Defendant that he did not have

   to permit the undersigned United States Magistrate Judge to conduct this hearing and could

   request that the change of plea hearing be conducted by the District Judge assigned to the case.

   Defendant, Defendant=s attorney and the Assistant United States Attorney all consented on the

   record to the undersigned conducting the change of plea hearing.




                                                  1
Case 1:21-cr-20025-KMM Document 41 Entered on FLSD Docket 07/26/2021 Page 2 of 4



   2.      I advised Defendant of his right to appear at the plea hearing in person.

   Defendant waived his right to appear in person. Defendant, Defendant=s attorney and the Assistant

   United States Attorney all consented to proceed by videoconference. Counsel concurred that

   holding the change of plea now, rather than delaying it until all could appear before the Court in

   person, because Defendant had cooperated throughout the lengthy investigation and was eager to

   have the proceeding concluded. Pursuant to the Administrative Orders of this Court, specifically,

   2020-95 and 2021-20, I find that Defendant’s guilty plea could not be further delayed without

   serious harm to the interests of justice.

   3.      The plea colloquy was conducted in accordance with the outline set forth in the Bench Book

   for District Judges, and in accordance with Fed. R. Crim. P. 11.

   4.       Defendant pled guilty to Counts 2 and 3 of the Indictment. Count 2 charges him with

   possession with intent to distribute a controlled substance, that is, cocaine and MDMA, in violation of

   Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(C). Count 3 charges him with possession

   with intent to distribute a controlled substance, that is, methamphetamine, in violation of Title 21, United

   States Code, Section 841(a)(1) and 841(b)(1)(A). I advised Defendant that the maximum sentence the

   Court could impose as to Count 2 is a term of twenty years; followed by a term of supervised

   release of up to three years; a fine of up to $1,000,000. I further advised Defendant that the

   maximum sentence the Court could impose as to Count 3 is up to life imprisonment, and not less

   than 10 years’ imprisonment, followed by a term of supervised release of not less than 5 years

   and up to life, and a maximum fine of $11,000,000. I further advised Defendant that the Court

   would impose a mandatory special assessment of $100.00 per count, which Defendant has agreed

   is due to be paid at the time of sentencing. Defendant was also advised of the possibility of

   restitution and forfeiture, as well as potential immigration consequences. Defendant

   acknowledged that he understood the possible maximum penalties that could be imposed in the
                                                2
Case 1:21-cr-20025-KMM Document 41 Entered on FLSD Docket 07/26/2021 Page 3 of 4


   case.

   5.        To set forth the factual basis for the entry of the plea, the Government proffered the facts

   it would have established at trial. The Government established all the essential elements of the

   crime to which Defendant is pleading guilty. Defendant acknowledged that the facts proffered by

   the Government were accurate, and defense counsel agreed that the proffer satisfied all elements

   of the crime charged.

   6.        The parties entered into a written plea agreement that was thereafter filed with the Court.

   I reviewed that plea agreement on the record and Defendant acknowledged that he had reviewed

   the entire agreement with counsel before he signed it. Defendant acknowledged that he is satisfied

   with his attorney and that he has had a full opportunity to discuss all facets of his case with his

   attorney. Defendant indicated that he has reviewed discovery with counsel.

   7.        Based upon all of the foregoing and the plea colloquy conducted by this Court, the

   undersigned finds that Defendant is fully competent and capable of entering an informed plea,

   that Defendant is aware of the nature of the charges and the consequences of the plea, and that

   the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact

   containing each of the essential elements of the offense.

   8.        Therefore, the undersigned recommends that Defendant be found to have freely and

   voluntarily entered his guilty plea to the Information filed in this case, as more particularly

   described herein, and that Defendant be adjudicated guilty of the offenses charged in counts 2 and

   3 of the Indictment.

   9.        A pre-sentence investigation report is being prepared for the District Court by the United

   States Probation Office.

           Accordingly, I recommend that Defendant’s plea of guilty be accepted, that Defendant be


                                                      3
Case 1:21-cr-20025-KMM Document 41 Entered on FLSD Docket 07/26/2021 Page 4 of 4


   adjudicated guilty of the offenses charged in counts 2 and 3 and that a sentencing hearing be

   conducted for final disposition of this matter.

        The parties will have fourteen calendar days from the date of service of this Report and

  Recommendation within which to file written objections, if any, for consideration by the United

  States District Judge. Pursuant to Fed. R. Crim. P. 59(b), Eleventh Circuit Rule 3-1, and

  accompanying Internal Operating Procedure 3, the parties are hereby notified that failure to object

  in accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the District Court’s

  order based on unobjected-to factual and legal conclusions. See Thomas v. Arn, 474 U.S. 140 (1985).


  RESPECTFULLY SUBMITTED in Chambers at Miami, Florida, this 26th day of July, 2021.



                                                         LAUREN F. LOUIS
                                                         UNITED STATES MAGISTRATE JUDGE


  cc:    The Honorable K. Michael Moore
         Counsel of record




                                                     4
